DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-11 and 17) in the reply filed on 01/24/2022 is acknowledged.  The traversal is on the ground(s) that “This restriction requirement is respectfully traversed. Claim 1 recites, inter alia, “injecting a methane-rich stream into the absorber to place the cooled overhead flow in contact with the methane-rich stream.” Claim 12 recites, inter alia, “an absorber provided with a cooled overhead flow inlet, and with a methane-rich stream injection inlet to place the cooled overhead flow in contact with the methane-rich stream.”. Simon, however, fails to disclose injection of a methane-rich stream into the absorber to place the cooled overhead flow in contact the methane-rich stream. Simon also fails to disclose an absorber comprising a methane-rich stream injection inlet. The inlet disclosed by Simon is not connected to a methane-rich stream source but to a separator flask in order to allow the flow of a reflux stream in the ethylene absorption column. It would be therefore necessary to modify the installation of Simon to make the inlet suitable for receiving a methane-rich stream.
In the Office Action, it is respectfully submitted that the Examiner completely neglects the above noted claim recitations of independent claims 1 and 12 relating to injection of a methane-rich stream. (See Office Action, p. 4). For example, the Examiner ceases the Examiner’s analysis after alleging that Simon discloses “...the separation of the cooled overhead stream 138 includes injecting the cooled overhead stream 138 into an absorber 80. See figure; page 8, line 32 to page 18, line 30.” (Office Action, p. 4). The Examiner makes no allegation regarding a methane-rich stream or a methane-rich stream inlet. Without even so much as an allegation that Simon discloses injection of a methane-rich stream into the absorber to place the cooled overhead flow in contact the methane-rich stream, it is respectfully submitted that this restriction requirement is prima facie erroneous and cannot stand.  This is not found persuasive because 
Roberts et al (6,662,589) discloses an absorber into which a methane-rich stream is injected. The teaching of Roberts would be used to modify the process of Simon et al (2013/0102827) as discussed in the 103 rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the expression “feeding the lower stream into the distillation column above the bottom flow” is indefinite since it is unclear the term “bottom flow” is referred to the location on the distillation column the bottom flow is fed or not.
Terms “the overhead flow”, “the bottom flow”, “lower stream”, “top stream”, “overhead stream” recited in claims lack antecedent basis.  
Regarding claim 7, the expression “mixing the overhead stream and/or top stream to form the effluent stream” is indefinite due the inconsistency of reciting both “mixing” and “/or” in the expression since the action of “mixing” requires both the overhead stream and the top stream.
Regarding claims 7 and 8, the meaning of the expression “between the flash drum and the absorber” is vague since it is why the distillation column which produces the overhead stream to become a first effluent in claim 8 or to be mixed with the top stream in claim 7 is not recited in the expression. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al (2013/0102827) in view of Roberts et al (6,662,589).
	Simon discloses a process for recovering a stream of C2+ hydrocarbon in a residual refinery gas comprising the following steps:
	- forming a residual stream 122 from the residual refinery gas 12;
	- feeding residual stream 122 into flash vessels 44A to produce liquid bottom flow 124 and then 44B to liquid bottom flow 136 and gaseous overhead flow 126 and gaseous overhead flow 138;
	- feeding liquid bottom flow 124 and liquid bottom flow to distillation column 68 at location N2 and N3;
- cooling gaseous overhead flow 126 and gaseous overhead flow 13 in a heat exchanger 46 to form cooled overhead stream 130 and cooled overhead stream 160;
- separating cooled overhead 160 in absorber 80 into liquid lower stream 162 and a gaseous top stream 166;
- feeding liquid lower stream 162 to distillation column 68 at location N5 higher than locations of N2 and N3 on distillation column 68;
- recovering C2+ stream 144 at a bottom of distillation column 68;
- extracting a gaseous overhead stream 146 then 150 at a head of distillation column 68; 
- forming at least one effluent stream(s) 174 and 152 and from gaseous top stream 166 and gaseous overhead stream 146; 
- heating the effluent streams in heat exchanger 46 in which overhead streams 130 and 160 is heat exchanged (the abstract; the sole figure; 0093-0188).
Simon does not disclose injecting a methane-rich stream into absorber 80 to place the cooled overhead 160 in contact with the methane-rich stream. However, Roberts discloses injecting a methane-rich liquid stream claim 2 into the top of an NGL absorber column employed in a system of recovery of components heavier than methane from natural gas (the abstract; the sole figure; col. 4, line 44 to col. 7, line 54; specially col. 5, lines 50-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Simon process by injecting a methane-rich stream into the absorber to arrive at the applicants’ claimed process since Roberts discloses that this would further increase the critical pressure of the vapor and liquids mixtures at the top of the absorber column and allow the column to be operated at a slightly higher pressure if desired (paragraph bridging columns 6 and 7).
Regarding claim 3, Roberts does not disclose the molar content of the methane-rich stream. However, this content of the methane in the methane injection stream should be selected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Simon process by selecting an appropriate content of methane for the injection stream to arrive at the applicants’ claimed process except the criticality can be shown.
Regarding claim 5, Simon discloses the temperature of the stream fed into flash drums 44A and 44B in paragraphs 0129 and 0135.
Regarding claim 6, as shown in the figure of Simon overhead stream 138 is fed directly to absorber 80.
	Regarding claims 7 and 8, as shown in the figure of Simon, streams (130, 138, 152, 170) from the top of flash drums 44A and 44B, absorber column 80, and distillation column 68 are heat-exchanged in heat exchanger 46. Simon does not disclose overhead flows 130 and 138 are cooled exclusively by effluents as recited in the claims. However, the arrangement of streams for heat exchanging depends on the amount of heat to be removed or absorbed of the streams.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Simon process by selecting appropriate streams to be heat exchanged together according the desired heat to be removed or absorbed by these streams except the criticality can be shown.
	Regarding claim 9, Simon discloses overhead streams 126 and 138 from flash drums 44A and 44B are cooled down in heat exchanger 46 (0135, 0136, 0151, 152). From these teaching from the paragraphs, the change of the temperature between the overhead streams and the cooled overhead stream are more than 2oC.
	Regarding claim 10, Simon discloses in paragraph 0143 the molar content of C2+ hydrocarbons is more than 90%.
	The limitation of claim 11 can be recognized in the figure.
	Regarding claim 17, Simon discloses the temperature of the feed to first flash drum 44A and second flash drum 44B are between from -65 to -76oC and from -90 to -99oC (0128, 0129, 0135, 0136).
 	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al (2013/0102827) in view of Roberts et al (6,662,589) further in view of Van Wallaceburg (2019/0359484).
	Simon and Roberts discloses a process as discussed above. 
	Neither Simon nor Roberts disclose using a methane-rich stream formed from a thermal steam cracker as the methane-rich injection stream. However, Van Willigenburg discloses a methane-rich stream formed from a thermal stream cracker (the abstract; 0026).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Simon process by using the methane rich stream of Van Willigenburg as the methane rich injection stream to the absorber since it is expected that using any methane-rich stream as the injection stream would yield similar results except the criticality can be shown by applicants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772